      Case 1:15-cv-00587-NONE-SAB Document 118 Filed 12/16/20 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

 THOMAS GAINES,                                         Case No. 1:15-cv-00587-NONE-SAB (PC)

                          Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM TO PRODUCE
 v.                                                     INMATE THOMAS GAINES, CDCR #K-
                                                        25160 VIA VIDEO CONFERENCE
 CA. DEPT. OF CORR. et al.,
                                                        DATE: January 14, 2021
                          Defendants.                   TIME: 9:00 a.m.


        Inmate Thomas Gaines, CDCR #K-25160, a necessary and material witness on his own behalf
in an evidentiary hearing on January 14, 2021, is confined at the California Institution for Men, in the
custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate to appear by video
conference from his present institution (via Zoom) before Magistrate Judge Stanley A. Boone, on
January 14, 2021, at 9:00 a.m.

         ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above to appear by video conference (via Zoom) before the United
States District Court at the time and place above, until completion of the proceedings or as ordered by the
court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of the California Institution for Men:

        WE COMMAND you to produce the inmate named above to appear via video conference at the
time and place above, until completion of the proceedings, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the inmate and
have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated:     December 16, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
